Citation Nr: 0609853	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-29 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee and left 
hip disabilities, claimed as secondary to a service-connected 
left ankle disability.   
 
2.  Entitlement to an increase in a 20 percent rating for a 
left ankle disability.   
 
3.  Entitlement to an increased (compensable) rating for 
prostatitis and seminal vesiculitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision which 
denied service connection for left knee and left hip 
disabilities, claimed as secondary to a service-connected 
left ankle disability.  The RO also denied an increase in a 
20 percent rating for a left ankle disability and denied an 
increased (compensable) rating for prostatitis and seminal 
vesiculitis.  The veteran testified at a personal hearing at 
the RO in April 2004.  


FINDINGS OF FACT

1.  The veteran's left knee and left hip disabilities are not 
proximately due to or the result of, or aggravated by his 
service-connected left ankle disability.  

2.  The veteran's left ankle disability (residuals of a 
fracture), including traumatic arthritis, is manifested by no 
more than marked limitation of motion without ankylosis and 
without malunion of the tibia.  

3.  The veteran is status post a total prostatectomy.  His 
prostatitis and seminal vesiculitis is not manifested by the 
required use of absorbent materials; daytime voiding between 
2 or 3 times or nocturnal voiding 2 times per night; 
obstructive symptomatology; or of urinary tract infections 
requiring long-term drug therapy, one or two hospitalizations 
per year, or intermittent intensive management.  


CONCLUSIONS OF LAW

1.  Any current left knee and left hip disabilities are not 
proximately due to or the result of a service of a service-
connected left ankle disability.  38 C.F.R. § 3.310 (2005).  

2.  The criteria for a rating in excess of 20 percent for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5262, 5270, 5271 (2005).  

3.  The criteria for a compensable rating for prostatitis and 
seminal vesiculitis have not been met.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, Diagnostic 
Code 7527 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Left Knee and Hip Disabilities

The veteran contends that he is suffering left knee and hip 
disabilities as a result of his service-connected left ankle 
disability.  Secondary service connection may be granted for 
a disability which is proximately due to or the result of an 
established service-connected disability.  38 C.F.R. § 3.310.  
Secondary service connection may be found when an established 
service-connected disability aggravates a non-service-
connected disability.  When there is such aggravation of a 
non-service-connected disability, which is proximately due to 
or the result of a service-connected condition, the veteran 
will be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran is service-connected for disorders including a 
left ankle disability.  The veteran does not contend, nor do 
his service medical records show, that a left hip or knee 
condition was incurred in service.  

A March 2003 VA examination report noted that the veteran 
reported that he had bilateral knee arthritis as well as hip 
arthritis, which he felt had spread from his left ankle.  The 
examiner commented that such was not medically correct.  The 
examiner stated that the arthritis of the left ankle was 
traumatic in origin and that such was not the type of 
arthritis that would spread.  The examiner indicated that 
there was no association between the knees and hip and the 
veteran's service-connected arthritis of the left ankle.  The 
March 2003 VA examination report clearly provides negative 
evidence against this claim.  

Additional medical records (an April 2003 report from the 
Pearl Clinic, August 2003 VA examination and VA treatment 
records) include diagnoses referable to the knees and hips, 
but do not include any opinion as to the etiology of the 
conditions.  

The probative medical evidence fails to indicate that any 
current left knee and left hip disabilities were caused or 
worsened by the veteran's service-connected left ankle 
disability.  The March 2003 VA opinion is the only competent 
evidence addressing the central question on appeal.  There is 
no competent medical evidence that connects any diagnosed 
left hip and left knee disorders to the service-connected 
left ankle disability.  Velez, 11 Vet. App. at 158.  To the 
extent that the veteran asserts that his left knee disability 
and any current left hip disability were either caused by or 
aggravated by his service-connected left ankle disability; 
however, he is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, 2 Vet. App. 
at 494.  Similarly, lay statements submitted in support of 
the claim are also not competent evidence. 

As left knee and left hip disabilities are not proximately 
due to or the result of, or aggravated by the service-
connected left ankle disability, secondary service connection 
is not in order.  The preponderance of the evidence is 
against the claim, and thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Increased Rating Left Ankle Disability

The veteran contends that his service-connected left ankle 
disability is more severe than the current rating 
demonstrates.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected residuals of a fracture, left 
ankle with traumatic arthritis is currently assigned a 20 
percent rating under Diagnostic Code 5262-5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, a 30 percent rating 
requires that malunion of the tibia and fibula results in 
marked knee or ankle disability.  Nonunion of the tibia and 
fibula warrants a 40 percent rating if there is loose motion 
requiring a brace.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Marked limitation of motion of an ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

A 30 percent rating would be assigned for ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The medical evidence shows left ankle arthritis, and such is 
to be rated based on limitation of motion.  The August 2003 
VA examination report noted that the veteran stated that he 
had pain in the left ankle radiating up the leg.  He 
indicated that he could not stay on his feet for an extended 
period of time secondary to the increased pain within the 
left ankle, as well as pain in both his knees.  The examiner 
reported that there was a surgical scar over the medial 
malleolus that was about 3 inches in length and vertical in 
position.  It was noted that the scar itself was flat, 
hypopigmented, non-affixed to underlying tissues, non-
ulcerated, and non-tender.  The examiner stated that the 
veteran's ankle was tender over the mortise joint and over 
the medial malleolus.  The examiner indicated, as to range of 
motion of the left ankle, that there was 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion, and that 
there was supination of the forefoot at 20 degrees and 
pronation at 20 degrees.  It was noted that the ankle was 
stable medially and laterally.  The examiner stated that 
there was pain with manipulation of the ankle that that the 
veteran did walk with a limp giving to the left leg.  

The impression was residuals of a fracture of the left ankle.  
The examiner commented that the veteran did have a condition 
of the left ankle which would limit his ability to do 
activity that required extended standing, walking, or 
climbing.  The examiner stated that during acute 
exacerbations, there would be decreased range of motion, 
increased fatigability, and decreased coordination, but that 
such could not be quantitated on the day of the medical 
examination with any certainty.  

An April 2003 private report from the Pearl Clinic noted that 
the veteran had chronic osteoarthritis in the left ankle.  It 
was noted that there was an incisional scar along the left 
medial ankle and that range of motion of the left ankle was 
painful.  The assessment included osteoarthritis.  

A March 2003 VA examination report noted that the veteran 
reported that his left ankle was painful and that it did have 
some limited range of motion.  The examiner reported that 
there was evidence of hypertrophy to both the medial and 
lateral malleolus with tenderness to palpation of the joint 
space.  As to range of motion of the left ankle, the examiner 
indicated that there was 0 degrees of dorsiflexion with 40 
degrees of plantar flexion.  It was noted that the veteran 
could pronate the foot 10 degrees and supinate the foot 5 
degrees.  The examiner stated that there was pain with 
manipulation of the ankle and that there was radiological 
evidence of traumatic arthritis of the ankle.  

Such medical evidence clearly indicates significant 
limitation of motion which may be categorized as marked in 
degree (i.e., 20 percent disabling under Diagnostic Code 
5271).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995) (effects of pain on motion to be 
considered).  The rating of 20 percent is the maximum rating 
for limitation of ankle motion, and thus the effects of pain 
do not warrant an even higher rating.  Spencer v. West, 13 
Vet.App. 376 (2000).  

For a rating in excess of 20 percent, the left ankle would 
have to be ankylosed (i.e. fixed in one position) in a 
position described in Diagnostic Code 5270.  However, the 
veteran retains some left ankle motion, and the ankle is not 
ankylosed.  An increased rating under such code is not in 
order.  Additionally, medical evidence indicates that the 
veteran does not have malunion of the tibia, and thus there 
is no basis for an increased rating pursuant to Diagnostic 
Code 5262.  

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for a left ankle disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet.App. at 49.  

III.  Increased Rating for Prostatitis and Seminal 
Vesiculitis

Service connection is in effect for prostatitis and seminal 
vesiculitis, evaluated as noncompensably disabling.  Prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals are rated as voiding dysfunction or urinary tract 
infections, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction may be 
rated as urine leakage, frequency, or obstructive voiding.  
Where there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, or 
stress incontinence requiring the use of absorbent materials 
that must be changed less than 2 times per day, a 20 percent 
is warranted.  For a rating based on urinary frequency, a 10 
percent rating requires a daytime voiding interval between 2 
and 3 hours, or awakening to void two times per night.  For a 
rating based on obstructive voiding, a 0 percent rating is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilation one to two times per 
night.  A 10 percent rating requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  1) Post void residuals greater than 150 cc; 2) 
Uroflowmetry; markedly diminished flow rate (less than 10 
cc/sec); 3) Recurrent urinary tract infections secondary to 
obstruction; 4) Stricture disease requiring period dilation 
every 2 to 3 months.  

Pursuant to 38 C.F.R. § 4.115a, a urinary tract infection 
which requires long term therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management, 
warrants a 10 percent rating.  

The August 2003 VA examination report noted that the veteran 
stated that he had a total prostatectomy approximately six 
years prior secondary to carcinoma of the prostate.  He 
reported that he had suffered no problems since that time 
with testicular pain and that he had no abnormalities 
associated with his testicles.  The veteran indicated that 
his only symptoms presently were the residuals of the surgery 
which were nocturnal frequency of 3 to 4 times per night and 
post-void dribbling.  It was noted that the veteran did not 
wear any pads.  The examiner noted that the veteran's 
carcinoma of the prostate was unrelated to his service-
connected prostatitis.  

A March 2003 VA examination report noted that the veteran 
reported that he had no symptoms related to prostatitis and a 
history of seminal vesiculitis subsequent to his 
prostatectomy.  The examiner reported that there was an empty 
prostate vault with no particular associated tenderness.  The 
examiner commented that there was no association between 
prostatitis and the development of prostate cancer and that, 
therefore, there was no relationship between the veteran's 
having developed prostate cancer and his service-connected 
prostatitis and seminal vesiculitis.  The examiner indicated 
that recurrent prostatitis was not possible because the 
veteran had his prostate gland removed and that there was no 
evidence of seminal vesiculitis.  

The Board finds that under the rating criteria, a compensable 
rating is not warranted for the veteran's service-connected 
prostatitis and seminal vesiculitis.  The medical records 
from recent years, including the August 2003 and March 2003 
VA genitourinary examination reports, do not show any current 
evidence of prostatitis and seminal vesiculitis.  In fact, 
the March 2003 VA genitourinary examination report 
specifically noted that recurrent prostatitis was not 
possible because the veteran had his prostate gland removed.  
Any symptoms of voiding dysfunction, to include urinary 
frequency or obstructive voiding, were considered residuals 
of the nonservice-connected prostatectomy.  Alternatively, 
the veteran also does not meet the criteria for a compensable 
rating for urinary tract infections as no such conditions are 
shown.  As the requirements for a compensable rating under 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527, are not met, 
a noncompensable (0 percent) rating is proper pursuant to 38 
C.F.R. § 4.31.  

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet.App. at 49.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2002, June 2003, 
July 2003 and August 2004; a rating decision in March 2003; a 
statement of the case in September 2003; and a supplemental 
statement of the case in August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also Dingess v. 
Nicholson, No. 01-1917, __ Vet.App. __, 2006 WL 519755 (Vet. 
App. Mar. 3, 2006).  Thus, VA has satisfied its duty to 
notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  





ORDER

Service connection for left knee and left hip disabilities, 
claimed as secondary to a service-connected left ankle 
disability, is denied.  

An increased rating for a left ankle disability is denied.  

A compensable rating for prostatitis and seminal vesiculitis 
is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


